Citation Nr: 0003700	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  94-31 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
respiratory disorder, to include asthma.

2.  Entitlement to service connection for hypertension and 
migraine headaches.

3.  Entitlement to an increased (compensable) evaluation for 
hemorrhoids.

4.  Entitlement to an increased (compensable) evaluation for 
goiter.

5.  Entitlement to an increased rating for pelvic 
inflammatory disorder with endometriosis and adhesions, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to November 
1983.

This matter comes before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Columbia, South Carolina.  In a December 1993 
rating action, the RO denied service connection for removal 
of the fallopian tube.  Based on the notice of disagreement, 
the statement of the case listed this issue as entitlement to 
special monthly compensation benefits for the removal of the 
fallopian tube.  The Board is of the opinion that this issue 
is more appropriately stated as entitlement to service 
connection the removal of a fallopian tube and special 
monthly compensation benefits for the loss of a creative 
organ.

A hearing was held before a member of the Board sitting at 
Washington, D.C., in March 1998.  The Board construes her 
testimony as raising the issue of service connection for 
bronchitis.  This issue has not been developed for appellate 
consideration and is referred to the RO for appropriate 
action.

In July 1998, the Board remanded this case to the RO for 
additional development of the evidence.

By a rating action dated in May 1999, the RO, in pertinent 
part, granted service connection for anemia and residuals of 
left salpingectomy, to include the removal of a fallopian 
tube, and assigned noncompensable evaluations.  The RO 
further granted special monthly compensation benefits based 
on the loss of use of a creative organ.  The grant of these 
claims are considered to be a full grant of benefits sought 
on appeal for these issues.  In May 1999, the RO increased 
the 10 percent rating in effect for pelvic inflammatory 
disorder with endometriosis and adhesions to 30 percent.  The 
representative continues to express disagreement with the 
evaluation assigned to the service-connected gynecological 
disorder.  Accordingly, the issues properly before the Board 
at this time are as set forth on the title page of this 
decision.

The issue of entitlement to service connection for 
hypertension is the subject of the remand portion of this 
decision.


FINDINGS OF FACT

1.  Service  connection for a respiratory disorder, to 
include asthma, was denied by a rating action dated in 
December 1993.  The veteran was notified in writing of the 
decision in January 1994.  The veteran did not perfect an 
appeal.

2.  Additional evidence received after December 1993 presents 
information which is relevant and probative to the issue of 
entitlement to service connection for a respiratory disorder, 
to include asthma, and by itself or in conjunction with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

3.  The claim for service connection for a respiratory 
disorder, to include asthma is not plausible.

4.  Migraine headaches are of service origin.

5.  The veteran's hemorrhoids are moderately large non-
thrombosed and internal.

6.  The veteran's goiter is manifested by slight enlargement 
of the thyroid gland without disfigurement of the head or 
neck

7.  The veteran's pelvic inflammatory disorder with 
endometriosis and adhesions is manifested by symptoms 
uncontrolled by continuous treatment.

8.  The veteran's pelvic inflammatory disorder with 
endometriosis and adhesions is productive of symptoms not 
controlled by continuous treatment.


CONCLUSIONS OF LAW

1.  The additional evidence received since the unappealed 
December 1993 RO decision, which denied service connection 
for a respiratory disorder to include asthma, is new and 
material and the veteran's claim is reopened.  38 U.S.C.A. 
§ 5108, (West 1991); 38 C.F.R. § 3.156(a) (1999).

2.  The claim for entitlement to service connection for a 
respiratory disorder, to include asthma, is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  Migraine headaches were incurred in active service.  
38 U.S.C.A. § 1131, 5107 (West 1991); 38 C.F.R. § 3.303 
(1999).

4.  The criteria for a compensable evaluation for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, Diagnostic Code 7336 (1999).

5.  The criteria for a compensable evaluation for goiter have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, Diagnostic Code 7902 (1999).

6.  The criteria for an evaluation in excess of 30 percent 
for pelvic inflammatory disorder with endometriosis and 
adhesions have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, Diagnostic Code 7615 (1995); 
38 C.F.R. Part 4, Diagnostic Code 7615 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Respiratory Disorder, to Include Asthma

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

The evidence of record at the time of the December 1993 RO 
determination may be briefly summarized.  The service medical 
records show treatment on several occasions for respiratory 
complaints variously diagnosed to include bronchitis.  
Private, military and VA medical records following service to 
1993 show treatment for various disorders.  Bronchitis with 
asthmatic compound was diagnosed in February 1987.  

During a VA psychiatric examination in December 1993.  the 
veteran stated that even though she never had asthma, she has 
asthma attacks and chest pain. At the time, veteran reported 
complaints of asthma attacks.  No pertinent diagnosis was 
rendered.

In December 1993 the RO initially denied service connection 
for a respiratory disorder, to include asthma on the basis 
that the claimed disability was not shown and that therefore, 
service connection for such disorder was not warranted.  It 
was noted that, although the veteran reported complaints of 
asthma at the December 1993 VA examination, a diagnosis of 
asthma was not confirmed by the clinical evidence.  The 
veteran was notified of that decision and of his appellate 
rights.  The veteran did not appeal that determination and it 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  
However, if new and material evidence is received with 
respect to a claim which has been disallowed, the claim will 
be reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108 (West 1991).

38 C.F.R. § 3.156(a) (1999) indicates that "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" upon 
the specific matter under consideration. Such evidence must 
be neither cumulative nor redundant, and, by itself or in 
connection with evidence previously assembled, such evidence 
must be "so significant that it must be considered in order 
to fairly decide the merits of the claim."  See generally 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Since then, additional VA and private medical records, dating 
from 1992 to 1998 have been submitted into the record.  The 
post service VA and private medical records indicate the 
presence respiratory disorders.  The Board observes that this 
evidence is new to the record, and, in view of the less 
stringent standard for materiality set forth in Hodge, the 
Board finds that this new evidence bears directly and 
substantially on the question of whether service connection 
may be granted for a respiratory disorder, to include asthma.  
Accordingly, the veteran's claim for service connection for a 
respiratory disorder, to include asthma, is reopened.

In Elkins v. West, 12 Vet. App. 209, 213 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
once a claim for service connection has been reopened upon 
the presentation of new and material evidence, the VA must 
determine whether, based upon all of the evidence of record, 
the claim is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  Only after a determination that the claim is 
well grounded may the VA proceed to evaluate the merits of 
the claim, provided that the VA's duty to assist the veteran 
with the development of facts pertinent to his claim under 38 
U.S.C.A. § 5107(a) (West 1991) has been fulfilled.  

The veteran has "the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual" that 
a claim is well grounded. 38 U.S.C.A. § 5107(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107]."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990). In the absence of evidence of a well-
grounded claim, there is no duty to assist the claimant in 
developing the facts pertinent to his claim, and the claim 
must fail.  See Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In order to establish a well-grounded claim, there must be 
competent evidence of a current disability (a medical 
diagnosis); incurrence or aggravation of a disease or injury 
in service (lay or medical evidence); and a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet.App. 498 (1995).

The report of the veteran's enlistment medical examination 
was not available for review.  The service medical records 
revealed that the veteran was seen for complaints of cold, 
cough and chest pain of approximately 2 weeks duration in 
July 1980.  The examiner's diagnostic impression was probable 
bronchitis.  Later that same month, the veteran was seen 
again for complaints of having a cold and cough of 
approximately 1month duration.  She reported a history of 
bronchitis.  The assessment was questionable bronchitis or 
virus.  The report of the veteran's separation examination 
performed in August 1983 showed that the lungs and chest were 
indicated to have been normal and did not indicate any 
complaints of findings denoting a respiratory disorder, to 
include asthma.

The VA and private outpatient treatment records dated in 1984 
and the report of a VA examination conducted in January 1985 
do not show that the veteran was given a diagnosis relative 
to a respiratory disorder, to include asthma, or that there 
were findings otherwise pertinent to the presence of such 
condition.

A VA outpatient treatment record dated in February 1987 
included a diagnosis of bronchitis with asthmatic compound.  
VA and private medical records dated from 1992 to 1994 note 
various diagnoses, to include bronchitis and acute bronchitis 
versus asthma and bronchitis.

The veteran testified at a hearing before a member of the 
Board in Washington, D.C. in March 1998 that she suffers from 
asthma as a result of her active service.  She stated that 
she received treatment for asthma during active service; that 
she had been treated with an I.V. for asthma as a dependent 
at Fort Jackson, South Carolina; and that she has 
continuously received treatment for asthma since active 
service.

Pursuant to the Board's July 1998 Remand decision, the 
veteran was administered a VA respiratory examination in 
December 1998.  At that time, the veteran reported a history 
of recurrent asthma that was particularly associated with 
physical activity.  She also reported that he uses an inhaler 
for this problem.  The examiner concluded that the veteran 
had a history of asthma with normal pulmonary function test 
and normal physical examination.

In a report of a VA respiratory examination addendum dated in 
March 1999, the same examiner noted that he had reviewed the 
veteran's claims file and medical history.  The examiner 
concluded that he did not find any evidence in the claims 
file review or the clinical evaluation to support the 
diagnosis of asthma related to her active duty.  
Additionally, that same examiner stated that I do not find 
any reason to suspect that the veteran had asthma and that 
her pulmonary function studies were completely normal.

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim. Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).  Lay assertions of medical 
causation, or substantiating a current diagnosis, cannot 
constitute evidence to render a claim well grounded under 
38 U.S.C.A. § 5107(a); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  Id.  
While the veteran is competent to describe respiratory 
symptoms, a diagnosis and an analysis of the etiology 
regarding such complaints requires competent medical evidence 
and cannot be evidenced by the veteran's lay testimony.  See 
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992);  See also 
Gregory v. Brown, 8 Vet.App. 563 (1996).  As such, the 
testimony furnished during the personal hearing has not 
served to render this claim well-grounded.

In this case, there is no competent medical evidence that the 
veteran currently has a chronic lung disorder, to include 
asthma, which is related to service.  Consequently, in the 
absence a medical nexus to service, the claim is not well-
grounded and must be denied

II.  Migraine Headaches

The Board notes that the veteran's claims for entitlement to 
service connection for migraine headaches, entitlement to an 
increased (compensable) evaluation for hemorrhoids 
entitlement to an increased (compensable) evaluation for 
goiter, and entitlement to an increased rating for pelvic 
inflammatory disorder with endometriosis and adhesions are 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107.  
That is, the Board finds that he has presented claims which 
are plausible.  The Board is also satisfied that all relevant 
facts have been properly developed.  No further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

The report of the veteran's enlistment medical examination 
was not furnished by the appropriate service department.  The 
service medical records revealed that the veteran was seen 
for complaints of left temporal headaches with some blurred 
vision of approximately 2 days duration in July 1980.  The 
veteran reported that she had a history of similar headaches 
in the past.  The examiner's diagnostic impression was 
migraine headaches.  In September 1980, the veteran was seen 
for complaints of bitemporal throbbing headaches with blurred 
vision.  She reported a history of similar headaches since 
1964.  The assessment was migraine.  On August 4, 1981, the 
veteran was seen for complaints diffuse frontal headaches 
with radiation to the neck.  The diagnosis was migraine 
headaches.  On August 5, 1981, the veteran was seen again for 
a follow-up evaluation of her migraine headaches.  She 
reported a history of headaches since 1976.  The examiner's 
diagnostic assessment was migraine headaches.  In November 
1982, the veteran was seen for complaints of migraine 
headaches.  The report of the veteran's separation 
examination performed in August 1983 showed that the 
neurological evaluation was indicated to have been normal and 
did not indicate any complaints of findings denoting migraine 
headaches.

A VA outpatient treatment record dated in February 1984 
indicates that the veteran was seen for complaints of 
headaches.  VA outpatient treatment record dated in January 
1985 included a diagnosis of tension headaches.

In a VA outpatient treatment record dated in August 1996, the 
examiner concluded that the veteran had a diagnosis of 
migraine headaches.  VA and private treatment records dated 
from September 1996 to August 1997 note various diagnoses, to 
include migraine headaches.

The veteran testified at a hearing before a member of the 
Board in Washington, D.C. March 1998 that she suffers from 
migraine headaches as a result of her active service.  She 
stated that she did not receive treatment for migraine 
headaches prior to active service; that she did not recall 
alleging that he had received treatment for migraine 
headaches in 1964; that she received medication as treatment 
for migraine headaches during active service; and that she 
has continuously received treatment for migraine headaches 
since active service.

Pursuant to the Board's July 1998 Remand decision, the 
veteran was administered a VA neurological examination in 
December 1998.  At that time, the veteran reported that, in 
1978 or 1979, she suddenly developed headaches, which were 
described as one sided, pounding, associated with nausea, 
light sensitivity and vomiting, occurring three times a week 
and lasting until she took medication for the pain.  The 
veteran stated that her headaches were controlled reasonably 
well with medication.  The examiner concluded that the 
veteran had a diagnosis of migraine without aura occurring 
three times a week.

To summarize, lay statements and sworn testimony from the 
veteran describing headaches are considered competent.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Initially, in 
view of the various histories reported regarding the initial 
manifestations of migraine headaches and the absence of the 
entrance examination, the Board is satisfied that the 
migraines did not pre-exist service.  Therefore the issue is 
whether the migraine headaches were incurred during service.

In this regard the service medical records show that the 
veteran was diagnosed on several occasions during the early 
1980s with migraine headaches. Additionally she was seen for 
headaches at a VA facility in 1984 and again in 1985.  During 
her hearing she provided competent and credible testimony 
that he headaches have persisted since service.  The recent 
VA neurological examination confirmed a diagnosis of migraine 
without aura occurring three times a week. 

Accordingly, the Board finds that the headaches shown in 
service in fact were chronic migraine headaches.  Therefore, 
service connection for migraine headaches is warranted.  

III.  Hemorrhoids

Disability ratings are based on schedular requirements which 
reflect the average impairment of earning capacity occasioned 
by the current state of a disorder.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.

Where entitlement to compensation has already been 
established and an increase in a disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994).

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. § 4.10.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

The history of the veteran's service-connected hemorrhoids 
may be briefly described.  According to a service Medical 
Board Report dated in July 1983, it was noted that the 
veteran reported complaints of hemorrhoids during her period 
of hospitalization.  The diagnosis was hemorrhoids, resolved 
with treatment.

In a rating action dated in January 1984, the RO granted 
service connection for hemorrhoids and assigned a 
noncompensable evaluation for the veteran's disability under 
the provisions of Diagnostic Code 7336 of the VA Schedule for 
Rating Disabilities.  38 C.F.R. Part 4.

The severity of hemorrhoids is determined, for VA rating 
purposes, by application of the provisions of Parts 3 and 4 
of the Code of Federal Regulations, and in particular 38 
C.F.R. § 4.114 and Diagnostic Code 7336 of the VA's Schedule 
for Rating Disabilities, 38 C.F.R. Part 4.

Diagnostic Code 7336 provides that a noncompensable  
evaluation will be assigned for mild or moderate external or 
internal hemorrhoids.  To warrant the next higher evaluation 
of 10 percent, there must be large or thrombotic, 
irreducible, external or internal hemorrhoids with excessive 
redundant tissue evidencing frequent recurrences.  38 C.F.R.  
Part 4, Diagnostic Code 7336.

The veteran testified at a hearing before a member of the 
Board in Washington, D.C. March 1998 that that her 
hemorrhoids drop when she lifts anything too heavy or sits in 
a wood chair or iron bench.  She also testified that she 
experiences bleeding, itching, swelling in association with 
her hemorrhoids.  She further testified that she uses 
proctoFoam to relieve the hemorrhoids; that the proctoFoam 
causes her to become constipated; that she goes to the 
bathroom and strains; and that the straining causes the 
hemorrhoids to fall down again.

The veteran received intermittent treatment at VA and private 
medical facilities from 1993 to 1998 for several problems, to 
include hemorrhoids.

A VA examination was performed in December 1998.  At that 
time, the veteran reported a history of hemorrhoids dating 
back to 1979.  She also reported that, at that time, she 
experienced intermittent rectal bleeding associated with 
perianal irritation and usually occurring or worsening during 
bowel movements.  She further reported that she had a 
flexible sigmoidoscopy in 1988 and that she was diagnosed 
with hemorrhoids at that time.  At that time of this 
examination, the veteran reported complaints of increasing 
straining recently.  On physical examination, the abdomen was 
flat, soft and non-tender.  It was noted that the examiner 
heard normal bowel movements and that the examiner felt no 
other masses.  On rectal examination, there was no evidence 
of any external hemorrhoids, perianal excoriation or masses.  
It was noted that the anoscopy revealed moderately large non-
thrombosed internal hemorrhoids.  The diagnosis was 
moderately large non-thrombosed internal hemorrhoids.

To summarize, the statements and testimony of the veteran 
with regard to his hemorrhoid symptoms are considered to be 
competent evidence.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  However, this evidence must be reviewed in 
conjunction with the objective medical evidence.

In this regard, the December 1998 VA rectum and anus 
examination revealed moderately large non-thrombosed internal 
hemorrhoids.  However, there was no evidence of any large or 
thrombotic, irreducible, external or internal hemorrhoids 
with excessive  redundant tissue evidencing frequent 
recurrences.  Therefore, the Board finds that the complaints 
and the current findings are included in the current 
noncompensable evaluation.  Accordingly, a compensable 
evaluation for hemorrhoids is not warranted.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign a compensable evaluation.  The Board further finds 
that the noncompensable evaluation represents the highest 
rating warranted during the appeal period.  Fenderson v. West 
12 Vet. App. 119 (1999).

IV.  Goiter

Disability ratings are based on schedular requirements which 
reflect the average impairment of earning capacity occasioned 
by the current state of a disorder.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.

Where entitlement to compensation has already been 
established and an increase in a disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994).

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. § 4.10.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

The history of the veteran's service-connected goiter may be 
briefly described.  According to a private outpatient 
treatment report dated in June 1988, the diagnoses included 
goiter, which was considered to be the result of the lithium 
that was prescribed for the veteran's service connected 
bipolar disorder.

VA outpatient treatment records dated from February 1996 to 
January 1997 showed that the veteran currently had a thyroid 
abnormality.  It was noted that the veteran was prescribed 
Lithium while she was taking Synthroid approximately ten 
years ago.  The records indicated that the veteran had not 
taken these medications for the past 10 years.

In a rating action dated in February 1997, the RO granted 
service connection for goiter as secondary to the service-
connected disability of medications prescribed for the 
veteran's service-connected bipolar disorder and assigned a 
noncompensable evaluation for the veteran's endocrine system 
disorder under the provisions of Diagnostic Code 7902 of the 
VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.

The severity of goiter is determined for VA rating purposes, 
by application of the provisions of Parts 3 and 4 of the Code 
of Federal Regulations, and in particular 38 C.F.R. § 4.119 
and Diagnostic Code 7902 of the VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4.

Diagnostic Code 7902 provides that a noncompensable 
evaluation is warranted for nontoxic adenoma of the thyroid 
gland without disfigurement of the head or neck.  The next 
higher evaluation, 20 percent, disfigurement of the head or 
neck.  38 C.F.R. Part 4, Diagnostic Code 7902.  If there are 
symptoms due to pressure on the adjacent organs, such as the 
trachea, larynx, or esophagus, evaluate under the diagnostic 
code for disability of that organ, if doing so would result 
in a higher evaluation than using diagnostic code 7902.  

A VA endocrine examination was conducted in June 1997.  On 
examination, the veteran's thyroid was minimally enlarged 
with left lobe slightly larger than the right.  There was no 
evidence of active thyroid disease, marked disfigurement of 
the head or neck, including appearance and texture of 
thyroidectomy scar; or airway obstruction or impairment.  It 
was noted that the thyroid sonogram did not show any evidence 
of nodules or cysts and that the thyroid function studies 
were indicated to have been normal.  The examiner concluded 
that the veteran had a diagnosis of slight enlargement of 
thyroid gland, unknown etiology.

The veteran testified at a hearing before a member of the 
Board in Washington, D.C. March 1998 that she experiences a 
choking sensation in her throat; that there is some form of 
obstruction in her throat, and that there is something in her 
throat, which is decreasing the airflow into her lungs.

The veteran's sworn testimony and statements are deemed 
competent with regard to the description of the symptoms of 
his goiter.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
However, the veteran's testimony and statements must be 
considered with the clinical evidence of record in 
conjunction with the pertinent rating criteria previously set 
forth.

In this regard, the recent VA endocrine examination showed 
that the thyroid was minimally enlarged with left lobe 
slightly larger than the right.  However, there was no 
evidence of active thyroid disease, including nontoxic 
adenoma of the thyroid gland.  Additionally, there was no 
evidence of marked disfigurement of the head or neck, 
including appearance and texture of thyroidectomy scar.  
Further, there was no evidence of airway obstruction or 
impairment.  

Moreover, the thyroid sonogram did not reveal any evidence of 
nodules or cysts and the thyroid function studies were 
indicated to have been normal.  There was no indication of 
impairment trachea, larynx, or esophagus.  Additionally, the 
recent VA respiratory examination found no evidence airway 
obstruction.

Therefore, the Board finds that the complaints and findings 
are included in the current noncompensable evaluation.  
Accordingly, a higher evaluation for goiter is not warranted.

In rendering this determination the Board has considered all 
pertinent aspects of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this regard, the Board finds no basis, which permits a 
compensable evaluation.  The Board further finds that the 
noncompensable evaluation represents the highest rating 
warranted during the appeal period.  Fenderson v. West 12 
Vet. App. 119 (1999).

V.  Pelvic Inflammatory Disorder with Endometriosis and 
Adhesions

Disability ratings are based on schedular requirements which 
reflect the average impairment of earning capacity occasioned 
by the current state of a disorder.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.

Where entitlement to compensation has already been 
established and an increase in a disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994).

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. § 4.10.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

The history of the veteran's service-connected pelvic 
inflammatory disorder with endometriosis and adhesion may be 
briefly described.  According to a service hospitalization 
record dated in May 1980, the veteran was admitted for 
complaints of persistent lower abdominal pain and she 
underwent an exploratory laparotomy of the pelvic with lysis 
of adhesions.  The diagnosis was chronic pelvic inflammatory 
disease with multiple abdominal and pelvic adhesions.  
Service hospitalization records dated in 1982 include a 
diagnosis of pelvic adhesions.

The veteran received intermittent treatment at VA, military 
and private medical facilities from 1983 to 1998 for several 
problems, to include complaints of pelvic pain and 
discomfort.

In a rating action dated in December 1993, the RO granted 
service connection for pelvic inflammatory disorder with 
endometriosis and adhesion and assigned a schedular 10 
percent evaluation for the veteran's gynecological disorder 
under the provisions of Diagnostic Code 7615 of the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4.

A VA gynecological examination was conducted in December 
1998.  At that time, the veteran reported a long standing 
history of endometriosis that was diagnosed in 1983, pelvic 
pain secondary to pelvic inflammatory disease and 
salpingectomy in 1980 secondary to tubal pregnancy.  On 
examination, the veteran's external genitalia was 
unremarkable.  The vagina vault was normal with norma pink 
mucosa.  The uterine cervix was normal.  The uterus was of 
normal size, anteverted and anteflected.  The veteran had 
moderately severe diffuse tenderness to palpation of the 
pelvis.  The adnexa was nonpalpable.  The veteran described 
significant discomfort during the routine pelvic examination.  
The diagnoses were a history of chronic pelvic pain secondary 
to endometriosis, pelvic inflammatory disease, and a history 
of ectopic pregnancy.

In a report of a VA gynecological examination addendum dated 
in March 1999, the same examiner reported that the veteran 
described chronic pelvic discomfort as well as dyspareunia.  
The examiner also reported that the veteran described low 
level c chronic pain with marked increase at certain times 
and in association with her menstrual cycle.  The examiner 
concluded that the veteran had a diagnosis of chronic pelvic 
pain with dyspareunia secondary to prior pelvic inflammatory 
disease as well as a longstanding history of endometriosis.

In a March 1999 rating action, the RO increased a 10 percent 
rating which had been in effect for pelvic inflammatory 
disorder to 30 percent and granted service connection for 
residuals of a left salpingectomy rated as noncompensable.  
The RO also granted special monthly compensation on account 
of the loss of use of a creative organ.

The severity of pelvic inflammatory disorder with 
endometriosis and adhesion is determined for VA rating 
purposes, by application of the provisions of Parts 3 and 4 
of the Code of Federal Regulations, and in particular 38 
C.F.R. § 4.119 of the VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4.  During the course of the appeal, the 
criteria under which the veteran's gynecological disability 
is evaluated were amended as of May 22, 1995.  Where the law 
or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply.  Karnas v. Derwinski, 1 Vet.App. 308, 
313 (1991).

Under the regulations in effect prior to May 22, 1995 (former 
regulations), the veteran's current gynecological disability 
has been rated by the RO analogous to oophoritis pursuant to 
38 C.F.R. Part 4, Diagnostic Code 7615.  A 30 percent 
evaluation is assigned for severe oophoritis as a chronic 
residual of infections, burns, chemical injury, the presence 
of foreign bodies, etc.  This 30 percent rating is the 
maximum rating under the general rating formula.  

Diagnostic Code 7617 provides for a total rating for six 
months after complete removal of the uterus and both ovaries.  
A 50percent rating is assigned thereafter.  Diagnostic Code 
7618provides for a total rating for three months after 
removal of the uterus, including the corpus.  A 30 percent 
rating is assigned thereafter.  Under Diagnostic Code 7619, a 
100 percent rating is assigned with removal of both ovaries, 
with complete extirpation and artificial menopause, for six 
months after excision.  A 30 percent rating is assigned 
thereafter.  A 10 percent rating is assigned for removal of 
one ovary with or without partial removal of the other.

Diagnostic Code 7621 provides for the evaluation of a 
prolapse of the uterus.  When complete through vulva, a 
rating of 50 percent is provided.

Under the regulations in effect as of May 22, 1995, the 
veteran is receiving a 30 percent disability evaluation under 
the general rating formula for disease, injury or adhesions 
of female reproductive organs.  This 30 percent rating is for 
disability coded under Diagnostic Code 7615, disease, injury 
or adhesions of ovary.  It is assigned for her pelvic 
inflammatory disorder with endometriosis and adhesion.  This 
30 percent rating, which is the maximum rating under the 
general rating formula, is assigned for symptoms not 
controlled by continuous treatment.  

Diagnostic Code 7617, which relates to a complete removal of 
the uterus and both ovaries, a 100 percent disability 
evaluation is assigned for a period of three months following 
the removal.  Thereafter, a 50 percent evaluation is 
assigned. 

Diagnostic Code 7618, which relates to the removal of the 
uterus including corpus, a 100 percent disability evaluation 
is assigned for a period of three months following the 
removal.  Thereafter, a 30 percent disability evaluation is 
assigned. 

Diagnostic Code 7619, which relates to the removal of 
ovaries, a 100 percent disability evaluation is assigned for 
a period of three months following the removal.  Thereafter, 
a 30 percent disability evaluation is assigned for the 
complete removal of both ovaries, and a noncompensable 
disability evaluation is assigned for the removal of one 
ovary with or without partial removal of the other.

Diagnostic Code 7621 provides for the evaluation of a 
prolapse of the uterus.  When complete through the vagina and 
introitus, a rating of 50 percent is provided.

To summarize, as previously indicated, the current 30 percent 
rating is the highest rating for pelvic inflammatory disease 
under Diagnostic Code 7615, the old and revised rating 
criteria.  The medical evidence as previously set forth 
clearly shows that the criteria required for a rating in 
excess of 30 percent under the various diagnostic codes have 
not been satisfied. 

Accordingly, an evaluation in excess of 30 percent for pelvic 
inflammatory disorder with endometriosis and adhesion is not 
warranted.  The Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  In this case, the Board finds no 
provision upon which to assign a higher evaluation.  The 
Board further finds that the noncompensable evaluation 
represents the highest rating warranted during the appeal 
period.  Fenderson v. West 12 Vet. App. 119 (1999).


ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for a respiratory 
disorder, to include asthma, is reopened.

The claim for entitlement to service connection for a 
respiratory disorder, to include asthma, is denied.

Service connection for migraine headaches is granted.

An increased (compensable) evaluation for hemorrhoids is 
denied.

An increased (compensable) evaluation for goiter is denied.

An increased rating for pelvic inflammatory disorder with 
endometriosis and adhesion is denied.


REMAND

As previously set forth, service connection has been granted 
for migraine headaches.  It is noted that the veteran is 
claiming service connection for hypertension as secondary to 
the migraines.  The RO has not had the opportunity to 
adjudicate this aspect of the veteran's claim.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should inform the veteran of 
the requirements necessary to establish a 
well-grounded claim for service 
connection for hypertension on a 
secondary basis.  She should be that she 
may submit additional evidence and 
argument in support of her claim.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

2.  The RO should request the VA medical 
facility in Columbia, South Carolina, to 
furnish any additional treatment record 
covering the period from 1998 to the 
present.


Thereafter, the RO should readjudicate the issue of service 
connection for hypertension on a secondary basis.  If the 
benefit sought is not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case and an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 



